Smith, J.,
dissents in part in a memorandum as follows: I would affirm the sentence as well as the finding of guilt of manslaughter in the first degree. The trial court did not abuse its discretion. The defendant engaged in an argument with the deceased in a bar. At the time of the incident leading to defendant’s arrest, the argument had ceased. Defendant suddenly stood up and challenged the deceased to fight. Defendant seized a knife and approached an unarmed man. He was clearly the aggressor. The deceased attempted to defend himself with a chair. The defendant stabbed the deceased three times in the abdomen and chest.
On these facts the jury found the defendant not guilty of murder in the second degree, but found him guilty of manslaughter in the first degree. Defendant’s lack of a prior record and his remorse after the incident are, in my view, insufficient reason for a conclusion that the trial court abused its discretion by imposing a sentence of 8Va to 25 years rather than one of 5 to 15 years. Moreover, while the majority concludes that the defendant has a history of gainful employment the probation report indicates that the defendant has no documented work history and claims to have worked off the books. The same probation report indicates the severe and traumatic effect of the incident on the family of the deceased.